Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner has newly incorporated SIVALINGAM et al., US 20200160106 pertaining to the newly added limitations, please see the rejection below. 
	The examiner also notes the applicant’s claims include identifies source information, where the disclosure also nominally recites, “the image data identifies the source camera”, is the only description of such identification.  The examiner notes if there is any novelty/unexpected results/steps involved regarding this identification to clarify such in addition to support in the disclosure in order to expedite prosecution. 


	Double Patenting
	The applicant has requested the Double Patenting rejections, regarding US 202000202570 (now US 11,282,381) and US 11,212,456 be held in abeyance. 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala et al., US 20170186146, VAREKAMP et al., US 20180374227, Cabral et al., US 10,187,629 in view of SIVALINGAM et al., US 20200160106.


 	In considering claim 1, 
	
    PNG
    media_image1.png
    293
    636
    media_image1.png
    Greyscale

	
	The examiner first evidences Raniwala et al., US 20170186146, which discloses the following stereo camera:
	a) projecting light patterns..is met by Raniwala, projector 104 (Fig 1) which may display visible or invisible (infrared) based upon the projector being used (para 34), where the projected light (visible or infrared) is projected onto an object/scene (in an areas volume) to detect objects/movement 
	b) capturing…is met where the cameras (stereo, cameras 101, 102, 103)  can capture the projected light (visible or infrared) (step 206, Fig 2). 
	c) processing…is met where new calibration values are calculated (step 208).  
Regarding estimate, the examiner notes the term is not explicitly recited by Raniwala, however any calculation using a sample/representative of points is considered an approximation/estimation in the calculation/calibration and thus is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Additionally, Raniwala does not explicitly recite measuring distortions in the light patterns, however this is considered conventional in the art in order to accurate detect an object and/or movement of such object. 
The examiner incorporates VAREKAMP et al., US 20180374227 which discloses detecting distortions in a light pattern projected in order to generate/estimate the depth of the objects based upon the distortion (para 94). 
The motivation to modifiy Raniwala with VAREKAMP would provide the advantages as noted above and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding the previously added limitations: d)
The examiner notes the combination (Raniwala/VAREKAMP) above does not explicitly recite identifying the source(s) (camera as argued). 
The examiner incorporates Cabral et al., US 10,187,629 which discloses: identifying which camera captured an image and if the camera moved position/orientation/angle (the distortion, where the original position/location/orientation of the camera has changed).  As shown in Fig 7, the configuration information of the multiple cameras is a position/orientation/angle with regard to what the camera(s) should be, and based upon the captured information/pattern, the parameters (position/orientation) are estimated based upon the changing of the position and/or orientation, which results in capturing images/portions which might vary to what the camera (position/orientation) is supposed to capture.   It is also noted that Cabral discloses estimating the calibration. 

    PNG
    media_image2.png
    149
    295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    115
    291
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    299
    media_image4.png
    Greyscale

The implementation of Cabral in the combination above would provide the ability to calibrate the camera(s) and to identify the sources (camera(s)) of the captured image portion that is distorted (or not) providing such data to ensure proper calibration as disclosed by Cabral. 
Regarding the newly amended limitations:
The examiner notes the combination above does not explicitly recite estimating the calibration of the cameras and then using the estimation to measure distortion in the light patterns:
The examiner notes however, that such features were known in the art as taught by SIVALINGAM et al., US 20200160106. 
SIVALINGAM discloses using the estimated camera parameters to undistort the distortions in the captured checkerboard patterns (as disclosed by applicant the light patterns/sources may be checkerboard patterns) to ensure proper object detection with cameras. 
The motivation to modify SIVALINGAM with the above combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the advantages as noted above. 

    PNG
    media_image5.png
    792
    588
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    337
    300
    media_image6.png
    Greyscale


	
	In considering claim 2, 
	The combination discloses generating/project light onto a scene/area to detect movement/objects within a scene by the cameras, thus the light patterns would need to be on to detect movement and perform calibration during the capturing periods to first capture a scene/object(s)/movement and then to capture another image to compare to to perform the calibration/estimation as would be obvious to one of ordinary skill in the art before the effective filing date of the invention. 
	In considering claim 3, 
	Raniwala (para 75) discloses that the calibration includes values including distance, angle, orientation, offset or combination thereof between the components of the capture device (includes multiple cameras). 
	In considering claim 4, 
	Raniwala (para 75) discloses the angle of the components (cameras) within the camera system in order to calibrate the system. Additionally, the incorporated Cabral discloses (see claim 1) that the position/orientation (angle) of the camera(s) are detected to determine (measure) if they had changed from a default (previous/initial setting). 

	In considering claim 5, 
	The examiner notes Raniwala and VAREKAMP both disclose the projecting of light sources which include patterns, where Raniwala (Figs 3-5) discloses a pattern illustrating the difference frequency levels dot pattern where a checkerboard pattern is another way to display alternating levels of brightness/frequency, the newly incorporated, Cabral et al., US 10,187,629 discloses such conventional pattern as shown (Fig 5) to perform calibration of the camera(s) rig, which uses a known pattern to compare the captured images/generated with such known pattern. 
	 
    PNG
    media_image7.png
    146
    291
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    379
    293
    media_image8.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a known pattern such as a checkerboard pattern as taught by Cabral to adequately calibrate the camera rig. 
	In considering claim 6, 
	Refer to claim 1, 
Where as noted above,  Cabral discloses capturing the images (test patterns) to determine if the orientation/position of one or more of the cameras that captured the images has changed or not. 

	In considering claim 7, 
	As noted in claim 1, the projected pattern/light may be invisible (infrared) as disclosed by Raniwala. 
	



Claims 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala et al., US 20170186145, Furihata, US 10,713,810, Cabral et al., US 10,187,629 and SIVALINGAM et al., US 20200160106

	In considering claim 8, 
	
    PNG
    media_image9.png
    305
    650
    media_image9.png
    Greyscale

	
	Refer to claim 1;
	a) The examiner notes claim 8 includes plurality of light sources where Raniwala disclose the light source projector may be visible or non-visible (infrared) (para 35) via projector 104. 
	Raniwala does not explicitly recite plurality of light sources as claimed. 
	The examiner notes based upon the projection area of the projector/size and area/scene to be illuminated would determine the use of one or more projectors, as evidenced by Furihata, US 10,713,810 (see claim 4, Fig 4, projector light sources 410) as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	b) the plurality of image sensors…. is met where the cameras (stereo, cameras 101, 102, 103)  can capture the projected light (visible or infrared) (step 206, Fig 2). 
	c) the processor… is met where new calibration values are calculated (step 208) processor 106 and calibrator 110 (Fig 1)  It is noted as stated in claim 1, the term estimate calibration is not explicitly recited, but since calibration is an approximation it meets and estimate (since parameters/variable may change).  
	The combination above does not explicitly recite the features d):  
	Raniwala does not explicitly recite distortion, though they compare image pattern to detect the angle/movement/orientation of camera changes as noted above. It is noted that Furihata, does disclose that lens distortion calibration is known (col 4, line 16-33) 
	
    PNG
    media_image10.png
    236
    293
    media_image10.png
    Greyscale

	The  incorporated Cabral does disclose distortion (col 3, line 60-67) may be detected.  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to detect/account for distortions in the captured images which would aid the calibration of the camera rig. 
	
    PNG
    media_image11.png
    102
    261
    media_image11.png
    Greyscale

The examiner notes the combination (Raniwala/Furihata)  above does not explicitly recite identifying the source(s) (camera as argued). 
The examiner incorporates Cabral et al., US 10,187,629 which discloses: identifying which camera captured an image and if the camera moved position/orientation/angle (the distortion, where the original position/location/orientation of the camera has changed).  As shown in Fig 7, the configuration information of the multiple cameras is a position/orientation/angle with regard to what the camera(s) should be, and based upon the captured information/pattern, the parameters (position/orientation) are estimated based upon the changing of the position and/or orientation, which results in capturing images/portions which might vary to what the camera (position/orientation) is supposed to capture.   It is also noted that Cabral discloses estimating the calibration. 

    PNG
    media_image2.png
    149
    295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    115
    291
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    299
    media_image4.png
    Greyscale

The implementation of Cabral in the combination above would provide the ability to calibrate the camera(s) and to identify the sources (camera(s)) of the captured image portion that is distorted (or not) providing such data to ensure proper calibration as disclosed by Cabral. 
Regarding the newly amended limitations:
The examiner notes the combination above does not explicitly recite estimating the calibration of the cameras and then using the estimation to measure distortion in the light patterns:
The examiner notes however, that such features were known in the art as taught by SIVALINGAM et al., US 20200160106. 
SIVALINGAM discloses using the estimated camera parameters to undistort the distortions in the captured checkerboard patterns (as disclosed by applicant the light patterns/sources may be checkerboard patterns) to ensure proper object detection with cameras. 
The motivation to modify SIVALINGAM with the above combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the advantages as noted above. 

	In considering claim 9, 
	The incorporated Furihata, discloses (DTEX 110, 114-115, 120)  the position and orientation of the cameras are measured to configure the system, as well as Raniwala which discloses (para 75) the angle and orientation of the cameras, and thus the combination would perform proper calibration and object detection.  Additionally, the cited Cabral also detects any deviation of the camera position/orientation(angle) from an initial/desired position to a newly captured position (see claim rejection). 
	In considering claim 10, 
	It is noted that Raniwala (para 85-95) disclose the camera calibration includes the angle, orientation etc.. between one or more of the components of the capture device. Additionally, the cited Cabral also detects any deviation of the camera position/orientation(angle) from an initial/desired position to a newly captured position (see claim rejection). 

	In considering claim 11,
	As noted by the incorporated Furihata the patterns includes a pattern displayed (215, Fig 2) which includes respective rectangles, where Raniwala (Figs 3-5) discloses a pattern illustrating the difference frequency levels dot pattern where a checkerboard pattern is another way to display alternating levels of brightness/frequency.  
	The newly incorporated Cabral et al., US 10,187,629 discloses such conventional pattern as shown (Fig 5) to perform calibration of the camera(s) rig, which uses a known pattern to compare the captured images/generated with such known pattern. 
	 
    PNG
    media_image7.png
    146
    291
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    379
    293
    media_image8.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a known pattern such as a checkerboard pattern as taught by Cabral to adequately calibrate the camera rig. 

	In considering claim 12, 
	As noted in claim 8, the projected pattern/light may be invisible (infrared) as disclosed by Raniwala. 
In considering claim 14,
The combination notably, Furihata, discloses lens distortion parameters are intrinsic parameters used for camera calibration along with the extrinsic parameters (DETX 28).  Thus the combination is able to determine the source information/light as well as sensor/camera parameters to perform calibration. Additionally, the incorporated Cabral discloses the camera(s)/(source(s) that capture a respective portion/region of an image is used to determine if the camera(s) position/orientation(angle) has changed, those parameters being used to calibrate the cameras (see portions as stated in claim 8) (see abstract of Cabral regarding parameters). 
In considering claim 15, 
As noted, Furihata (claim 14) discloses the lens distortion parameters to include intrinsic and extrinsic in performing camera calibration are used where Furihata, discloses (DTEX 110, 114-115, 120)  the position and orientation of the cameras are measured to configure the system, as well as Raniwala which discloses (para 75) the angle and orientation of the cameras, and thus the combination would perform proper calibration and object detection.  Additionally, Cabral discloses parameters including the position/orientation angle (see abstract). 
In considering claim 16, 
As noted above calibration is performed/estimated for the plurality of sensor/cameras using the intrinsic (lens etc..) and extrinsic (light source) parameters to properly calibrate the system (see claim 15). 
In considering claim 17, 
The at least one sensor type is met by Furihata (see claim 14) which discloses lens parameters (lens information) and the intrinsic and extrinsic parameters of the cameras/sensor Raniwala (para 3) and Furihata (DETX 28). 

	 In considering claim 18, 
	As noted in claim 8,  the system/sensor comprise camera(s). 
	In considering claim 19, 
	Raniwala discloses that object/person detection can be detect by voice commands, thus requiring an audio sensor which may be a standalone in a camera which records images/audio.  Regarding a plurality of audio sensors, depending upon the environment/precision audio sensor come equipped in the number of cameras as desired as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 20, 
	Raniwala discloses that temperature changes via a temperature sensor can be used to perform camera calibration (para 39) and using infrared (para 42, 63) where although the combination does not explicitly disclose thermal sensor, it is notoriously well known to use a thermal sensor (which is light in the infrared spectrum) which is used to detecting objects in an area, thus the examiner takes “OFFICIAL NOTICE” regarding such, where a thermal sensor is a type of infrared sensor which may be suitable depending upon the application/environment providing expected results as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422